         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  Edward Litwinkowich,


                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:17-cv-220

                  Nancy A. Berryhill, Acting Commissioner of Social Security,




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with the Court's Order dated 1/15/19 reversing the Commissioners decision,

                     judgment is entered remanding this case to the Commissioner for further proceedings.




            Approved by: ________________________________




            1/15/19                                                             Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
